Citation Nr: 1015994	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of 
entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1960 to June 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
the Board notes that in a statement dated October 1, 2008, 
prior to certification of the appeal to the Board, the 
Veteran's service representative requested a hearing for the 
Veteran at his local Regional Office before a Decision Review 
Officer (DRO). The Board notes that a DRO hearing was never 
scheduled, nor is there any indication that this request was 
withdrawn.  Instead, the October 2008 request contains a note 
from the DRO indicating that the "request for hearing [was] 
clarified w[ith] POA."

A March 2010 informal hearing presentation indicated that the 
Veteran should be "notified of his options, given a date for 
a hearing or an explanation for not honoring his request."  
The Board construes this statement as a request that the DRO 
hearing be scheduled on behalf of the Veteran. As such, the 
Board finds that the appeal must be remanded for the Veteran 
to be afforded a hearing before a DRO. See 38 C.F.R. §§ 
3.103(c), 20.1304(b).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a 
hearing before a Decision Review Officer 
at his local RO. He and his 
representative should be given an 
opportunity to prepare for the hearing.

2. Thereafter, readjudicate the Veteran's 
claim. If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


